Citation Nr: 1825163	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1962 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was scheduled for a March 2016 Travel Board hearing; however, in January 2016 he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the rating assigned for his PTSD does not reflect the current severity of the disability.  He was last afforded a VA psychiatric examination in June 2011 (nearly seven years ago).  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  A June 2013 statement from a counselor at The Counseling Center stated that the Veteran experienced depression, anxiety, and paranoia affecting his ability to function in social and occupational situations; nightly insomnia; impaired memory and concentration; flat affect and an inability to express a wide range of emotions appropriately; difficulty understanding complex commands and becoming irritated when stressed; and impaired abstract thinking abilities.  The counselor's statement suggests that the Veteran's PTSD has increased in severity since the 2011 VA examination.  A contemporaneous examination to assess the disability is necessary.

Updated records of VA evaluations and treatment the Veteran has received for PTSD are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete (updated to the present) clinical records of all VA evaluations or treatment the Veteran has received for psychiatric disability.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his service-connected psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the psychiatric disability, and their impact on occupational and social functions, in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the criteria for schedular ratings of 50 percent or above, as well as any other symptoms of similar gravity found not listed in the rating criteria.  The examiner should opine regarding the impact the Veteran's psychiatric disability has on his daily activity/social functioning, and its expected impact on occupational functioning.  

3.  The AOJ must ensure that all development sought is completed and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

